Order entered July 13, 2021




                                         In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-21-00038-CR

                     GEOFFREY ROSS RIMES, Appellant

                                          V.

                       THE STATE OF TEXAS, Appellee

               On Appeal from the 416th Judicial District Court
                            Collin County, Texas
                   Trial Court Cause No. 416-80654-2020

                                      ORDER

      Before the Court is appellant’s July 9, 2021 fourth motion to extend the time

to file appellant’s brief. We GRANT the motion and extend the time to file

appellant’s brief until August 9, 2021. If appellant’s brief is not filed by August 9,

2021, this appeal may be abated for the trial court to make findings in accordance

with rule of appellate procedure 38.8.


                                               /s/   LANA MYERS
                                                     JUSTICE